         Case 1:20-cv-01065-KG-CG Document 4 Filed 03/22/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

KEITH HENDERSON,

              Plaintiff,

v.                                                               No. CV 20-1065 KG/CG

STATE OF NEW MEXICO,

              Defendant.

ORDER GRANTING LEAVE TO PROCEED PURSUANT TO 28 U.S.C. § 1915(b)
             AND TO MAKE PAYMENTS OR SHOW CAUSE

        THIS MATTER is before the Court on Plaintiff Keith Henderson’s Application to

Proceed in District Court without Prepaying Fees or Costs, (the “Application”), in this

civil rights action, (Doc. 3), filed on November 5, 2020. Based on analysis of the

Application and the inmate account statement the Court grants Mr. Henderson leave to

proceed under 28 U.S.C. § 1915(a) and (b). Because the Court grants the Application,

the filing fee for this civil rights complaint is $350.00. Pursuant to § 1915(b)(1), Mr.

Trujillo is required to make installment payments until the full amount of the filing fee is

paid.

        Mr. Henderson’s inmate account statement shows total deposits over the six-

month period preceding filing in the amount of $542.15 for an average monthly deposit

of $90.36. (Doc. 3 at 4-9). Therefore, analyzing his inmate account statement, (Doc. 3 at

4-9), under § 1915(b)(1), the Court finds that Mr. Henderson owes an initial partial

payment of $18.07 (20% of $90.36). If Mr. Henderson fails to make a payment by the

designated deadline or show cause why such payment should be excused, the civil

rights complaint may be dismissed without further notice.
        Case 1:20-cv-01065-KG-CG Document 4 Filed 03/22/21 Page 2 of 2




       IT IS THEREFORE ORDERED that Mr. Henderson’s Application to Proceed in

District Court without Prepaying Fees or Costs, (Doc. 3), is GRANTED.

       IT IS FURTHER ORDERED that by April 22, 2021, Mr. Henderson send to the

Clerk an initial partial payment of $18.07 or show cause why payment should be

excused.

       IT IS FURTHER ORDERED that the Clerk is directed to provide Mr. Henderson

with two copies of this Order, and that Mr. Henderson make the necessary

arrangements to attach one copy of this Order to the check in the $18.07 amount of the

initial partial payment.

       IT IS FINALLY ORDERED that, after payment of the $18.07 initial partial fee, Mr.

Henderson make monthly payments of twenty per cent (20%) of the preceding month’s

income credited to his account or show cause why the designated payments should be

excused.

       IT IS SO ORDERED.


                                 THE HONORABLE CARMEN E. GARZA
                                 CHIEF UNITED STATES MAGISTRATE JUDGE




                                           2
